Citation Nr: 0534645	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of low back 
injury, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960, November 1960 to November 1963, November 1964 
to November 1967, and September 1973 to September 1974.  All 
periods of active duty were in the United States Army.  The 
veteran also served in the Army National Guard from 1975 to 
1984, which accounts for the additional service medical 
records discussed herein.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a low back disorder.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a low back 
disorder, to include lumbosacral strain, that is due to any 
incident or event in military service.  


CONCLUSION OF LAW

A low back disability, to include lumbosacral strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that at the veteran's 
enlistment examination into the United States Army, in 
October 1957, his spine was normal.  On the associated report 
of medical history, he denied having any bone, joint, or 
other deformity.  Reports of medical examinations dated 
September 1960, September 1963, and November 1964 show the 
veteran's spine was normal.  On the associated reports of 
medical history, the veteran denied having any bone, joint, 
or other deformity.

In July 1966, the veteran reported to the dispensary in Fort 
Bragg, North Carolina, where he was seen for arthralgia in 
the right temporomandibular joint.  The examiner noted he 
recently had suffered with a viral respiratory infection, but 
no other joint problems were involved.  In April 1967, the 
veteran reported to the dispensary numerous times complaining 
of weakness below the knees in both legs.  There was no 
physical abnormality or response seen, and it was noted the 
veteran had never had an episode of paralysis.  At the 
veteran's separation examination from the Army, in October 
1967, his spine was normal.  He denied having recurrent back 
pain on the associated report of medical history.  At 
examinations in June 1971 and October 1975, the veteran's 
spine was normal, and he denied having or having had back 
problems of any kind, or recurrent back pain.

A VA medical record dated August 1978 shows the veteran was 
seen for low back pain.  The record indicates that he had 
developed acute low back pain in July 1978 after trying to 
move a washing machine.  The veteran reported having a 
similar episode in service in 1973, and also reported that he 
had been evaluated by a chiropractor.  X-rays showed early 
degenerative changes with spurring at L4 and a mild 
compression at T12, which the examiner noted appeared to be 
old.  The diagnosis was acute lumbosacral strain. 

At a periodic examination in September 1980, the spine was 
normal.  On the associated report of medical history, the 
veteran denied having recurrent back pain.  He also indicated 
that he had been hospitalized in 1972 at Mercy Hospital in 
Brownsville, Texas, and in 1978 at the VA Hospital in 
Houston, Texas, for muscle strain and numbness.  The examiner 
noted the veteran was hospitalized for examination for 
numbness of the lower extremities, which, at the time, was 
attributed to excessive working out with weights.  The 
examiner noted there was no recurrence or sequelae.  

On a report of medical history dated July 1984, the veteran 
indicated that he had recurrent back pain.  The examiner 
noted the veteran reported his back pain began in 1966 while 
on duty at Fort Bragg, North Carolina.  After clinical 
evaluation in July 1984, there were normal physical 
examination findings.  The examiner noted there was no 
tenderness or masses in the veteran's back as well as no 
evidence of trauma.  

Private medical records dated January 1972 show the veteran 
was seen at Mercy Hospital for complaints of anxiety, his 
knees giving out, and weakness in his legs.  These records 
are negative for any complaints of, treatment for, or 
diagnoses related to lower back problems.  

Private medical records dated May 1996 indicate the veteran 
was seen by Dr. E.M. for complaints of low back pain, which 
the veteran reported having for about 25 years.  These 
records also indicate the veteran's back pain began earlier 
that week while he working on a central air conditioning 
system.  He complained of soreness, spasms, stiffness, and 
pain.  These records do not contain any reference to the 
veteran's military service.  

In March 2003, the veteran initiated a formal claim for 
service connection for residuals of low back injury.  The 
veteran stated the injury occurred during a parachute jump, 
and that he had performed over 70 jumps in service.  He also 
stated that he had back problems during and after military 
service.  

The veteran submitted a statement dated May 2003 from Dr. 
CCV, in which the doctor stated he had been treating the 
veteran for low back pain since 1998.  In a written statement 
dated May 2003, the veteran stated he made a jump in 1966 on 
a windy day and was unable to do a PLF (parachute landing 
fall) due to the wind.  The veteran stated he slammed on his 
back, was dragged on the drop zone until the parachute 
collapsed by itself, and was temporarily paralyzed.  He 
stated he went to the dispensary and limped for about two 
weeks, after which he recovered without any further medical 
treatment at the time.  

VA progress notes dated March 2003 to August 2003 show the 
veteran was seen for various problems.  In March 2003, he 
complained of back pain, which he reported having since 1966 
after a fall.  The assessment was back pain.  In August 2003, 
the veteran complained of increasing lower back pain and 
reported he was hospitalized once due to the pain.  

VA progress notes dated January 2004 to November 2004 
indicate the veteran was seen for various problems.  During 
this time, the veteran was noted to have a history and 
assessment of chronic low back pain.  An MRI dated April 2004 
reveals the veteran has mild to moderate multilevel 
degenerative changes of the lumbar spine, most prominent at 
L4-L5 and L5-S1.  

The veteran was afforded a VA examination in February 2005.  
The examiner reviewed the veteran's claims file and noted 
there is no evidence among the several in-service 
examinations included therein to suggest that he had a 
significant back problem at that time.  The examiner also 
noted the 1978 VA medical record which indicates the veteran 
reported low back pain after moving a washing machine, but 
the veteran stated he did not remember that incident.  The 
veteran reported his medical history during and after service 
to the examiner, including the alleged parachute jump in 
1966.  He also reported that he has had intermittent symptoms 
in the lumbosacral spine since 1966, for which he was treated 
with medication and rest.  The veteran also reported being 
treated by a chiropractor from 1972 to 2000 and also reported 
using a cane in the 1990s for low back pain.  He said he was 
unable to report one limiting home activity which aggravated 
his back, and he denied any hospitalization, prescribed bed 
rest, stiffness, or swelling.  On clinical evaluation, there 
was lumbar lordosis present with no limitation of movement, 
protective posture, or arc pain motion.  The examiner also 
noted degenerative changes in the lumbar spine with no other 
abnormality.  After examining the veteran and reviewing the 
claims file and post-service medical records, the examiner 
expressed the opinion that the veteran's current lumbar spine 
impairment is not due to service.  


In a written statement dated September 2005, the veteran 
stated he remembered the airborne jump quite well.  He also 
stated that he went to the dispensary for back pain the same 
day and the doctor decided no X-rays were needed.  The 
veteran stated those medical records were not located.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for lower back injury.  
In April 2003 and June 2005, the RO sent the veteran letters 
which informed him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.

The June 2005 letter asked the veteran to submit any evidence 
in his possession to the RO.  See 38 C.F.R. § 3.159(b)(1).  
While the April 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, the May 2004 Statement of the Case 
(SOC) and June 2005 Supplemental Statement of the Case (SSOC) 
contain the complete text of 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  In addition, the RO's April 2003 
letter informed the veteran that additional information and 
evidence was needed to support his claim, and asked him to 
send the information and evidence to the RO.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Moreover, the record contains a statement 
from the veteran, dated July 2005, stating that he had "no 
additional evidence to furnish."  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The Board 
does note that, on several occasions, the veteran indicated 
he had been evaluated by a chiropractor for his back injury.  
In the June 2005 Supplemental Statement of the Case, the RO 
asked the veteran to send the name and address of the 
facility where he received the treatment so those records 
could be obtained.  However, in a July 2005 statement, the 
veteran indicated that he had no additional evidence to 
furnish.  Therefore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a chronic 
disease, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2005).  The veteran's claimed lower back injury, to 
include lumbosacral strain, is not one of those diseases 
subject to presumptive service connection.  Moreover, to 
whatever extent he may have arthritis, there is no evidence 
of its existence within the first year after his separation 
from active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above to the instant case, the 
Board finds that, while it appears the veteran currently has 
a lower back impairment, to include lumbosacral strain, there 
is no competent and probative medical evidence of record 
indicating the veteran's low back impairment is causally 
related to service.

The veteran's service medical records do not contain any 
competent evidence indicating that his lower back impairment 
began in service.  In this regard, the Board notes the 
veteran has claimed that his lower back problem began in 
1966, after a parachute jump at Fort Bragg, North Carolina, 
in which he fell on his back and became temporarily 
paralyzed.  The veteran has also stated that he went to the 
dispensary that same day for treatment for lower back pain.  
The Board has reviewed all service medical records in the 
veteran's claims file, and finds no documentation of any 
complaints or treatment for any such injury.  As noted above, 
the service medical records show the veteran reported to the 
dispensary at Fort Bragg in 1966 for arthralgia of the right 
temporomandibular joint.  However, there is no mention of a 
lower back injury in this or any other service medical record 
or progress note.  The Board also notes that the veteran's 
service medical records contain numerous reports of medical 
examinations and associated reports of medical histories, 
dated from October 1957 to September 1980, in which the 
veteran's spine was normal and he denied having or having had 
recurrent back pain or back trouble of any kind.  

As noted above, at an examination in July 1984, the veteran 
reported having a history of lumbosacral strain which began 
in 1966.  The Board does not consider this report of injury 
credible for the following reasons.  Despite the veteran's 
report of injury in July 1984, there were normal physical 
examination findings and no evidence of trauma in the 
veteran's back.  Additionally, at an examination in October 
1967, which the Board notes is one year after the alleged 
injury occurred, the veteran's spine was evaluated as normal, 
and he denied having or having had recurrent back pain.  In 
this regard, the Board notes that if the veteran suffered a 
low back injury in service, it is likely he would have 
reported that injury at a medical examination conducted one 
year after it occurred.  

The Board has considered the August 1978 VA medical record 
which indicates the veteran was seen for low back pain.  The 
Board notes this record was made four years after the veteran 
separated from active military service, and indicates that 
his back pain began after he attempted to move a washing 
machine.  This medical record does indicate that the veteran 
reported having a similar episode of low back pain in 
service, but that episode was noted to have occurred in 1973, 
and there is no evidence in the service medical records which 
support this contention.  Even if we were to assume that the 
veteran mistakenly reported the wrong year, there is no 
evidence in the service medical records which shows he 
sustained a chronic low back injury in service.  

The Board has also considered the May 1996 private medical 
record which indicates the veteran was seen for low back 
pain, which he reported having for more than 25 years.  This 
medical record does not, however, indicate that the veteran's 
back pain is related to an incident that occurred while he 
was in military service.  

The Board notes that no medical professional has attributed 
the veteran's lower back impairment, to include lumbosacral 
strain, to his military service.  As noted above, after 
examining the veteran and reviewing the service medical 
records and post-service medical records, the examiner who 
conducted the February 2005 VA examination opined that the 
veteran's current lumbar spine impairment is not due to his 
military service.  The Board considers the VA examiner's 
opinion to be competent and probative medical evidence as to 
whether the veteran's lower back impairment, to include 
lumbosacral strain, is causally related to service.  The 
Board also notes there is no competent evidence in the 
evidence of record that refutes the VA examiner's opinion.

The only evidence of record that links the veteran's service 
and current lower back impairment is the veteran's own 
statements that he incurred a back injury in service.  The 
Board does not doubt the veteran sincerely believes his low 
back impairment, including lumbosacral strain, was caused by 
service, however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As noted, we have no reason to doubt the veteran's statements 
that he experienced back pain in service on one or more 
occasions.  However, the record does not show chronicity of 
any in-service back trouble, nor does it show continuity of 
back trouble from service to the present time.  Therefore, 
with no competent and probative medical evidence indicating 
the veteran's low back impairment, to include lumbosacral 
strain, is causally related to his periods of active military 
service, the claim for service connection must be denied.  
See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence of record is against the veteran's claim 
for service connection for lower back injury, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  

ORDER

Entitlement to service connection for residuals of low back 
injury, to include lumbosacral strain, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


